DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the application 16/994,325 filed on 09/14/2022.
Status of Claims:
Claims 1-30 are pending in this Office Action.
Response to Arguments
After reviewing the prior arts of record and the applicant’s arguments filed in the amendment filed 09/14/2022 regarding to arguments on claims 1, 11, and 21 are not persuasive.
Regarding claim 1, 13, and 14:
The applicant argued that the prior art of Roy does not teach “a set of geographical regions where a data exchange is available" or "one or more of the set of regions where a data listing is visible”. The examiner respectfully disagrees with the Applicant; the Examiner respectfully submits that the Examiner replies on Roy to teach limitation “specifying a set of regions where a data exchange is available, each of the set of regions comprising one or more remote deployments”. Roy discloses “[0044] In the example shown, provider API 510.1 provides a single interface standard for multiple provider storage locations 502.1 and 502.2 maintained by a single provider. For example, storage locations 502.1 and 502.2 may be different data storage facilities with different geographic locations, such as a data center in the U.S. and a data center in Europe… [0045]: Provider API 510.3 and 510.4 may represent other storage locations 502.3 and 502.4 controlled by other providers, but with whom storage locations 502.1 and 502.2 may need to exchange data. For example, storage location 502.1 may be a primary storage location of data objects related to one or more of applications 10.1-10.3 and storage location 502.2 may be a secondary storage location for data replication owned by the same provider. Storage locations 502.3 and 502.4 may be third party storage locations selected by the storage provider of storage locations 502.1 and 502.2 or by one or more users 12.1-12.3 for additional capacity, proximity, features, risk management, or other factors. For example, storage locations 502.1-502.4 may represent a number of cloud storage providers offering S3 compliant storage solutions that need to interoperate to serve the storage and replication needs of users 12.1-12.3. As another example, storage locations 502.1-502.2 could be on premise object storage systems maintained by an enterprise and storage locations 501.3 and 501.4 could be third party cloud storage providers. Note that the number of providers and locations shown in the example is limited for ease of description, but any number of interoperable provider APIs and storage locations could be included in distributed object storage system 500.” The system of Roy is directed exchanging data between different storage location wherein the storage locations are data storage facilities with different geographic locations, such as a data center in the U.S. and a data center in Europe, as stated in paragraph [0044]. The system has a specification such that one storage location can be a primary and the others can be secondaries that could be owned by the same provider. This implies that the system has the ability to specify the regions for data exchange, for examples the regions owned by a provider, and the regions can be located in different geographic locations. 
The applicant argued that the prior arts of record do not teach “wherein the set of geographical regions is stored in a database of the data exchange as a string comprising a location identifier for each of the set of regions”. The examiner respectfully disagrees with the Applicant; the Examiner respectfully submits that Drobychev discloses “Fig.1 & FIG. 2 & Col 6 line 27-45: Fig. 2 is a block diagram illustrating the elements of a distributed storage system 200, according to some implementations. The distributed storage system 200 includes instances 102-1, 102-2, 102-3, 102-4, . . . 102-N. A respective instance 102-1 includes a replication module 220 that replicates objects 226 between instances. In some implementations, the objects 226 are stored in data stores 224 of the respective instance 102-1. The data stores 224 may include distributed databases, file systems, tape backups, and any other type of storage system or device capable of storing objects…Replication requests for objects to be replicated are placed in a replication queue 222, and the objects are replicated when resources (e.g., bandwidth) are available. In some implementations, replication requests in a replication queue 222 have assigned priorities, and the highest priority replication requests are replicated as bandwidth becomes available.”. The system of Drobychev is directed to data replication between multiple instances at various locations. Each instance represents a physical location where data exchange is available within the distributed storage system and for example is Fig. 1, each instance is labeled with a unique number identifier to identify such an instance at a particular place. Also, each identifier of an instance, for example instance 102-1, the given instance can be a string that identify a particular storage location. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 17-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Roy  (US PGPUB 20190377886) "Roy" in view of Drobychev (US Patent 9659080) "Drobychev" and Ye (US PGPUB 20190391957) "Ye".
Regarding claim 1, Roy teaches a method comprising: specifying a set of regions where a data exchange is available, each of the set of regions comprising one or more remote deployments (Fig. 5 & [0044]: In the example shown, provider API 510.1 provides a single interface standard for multiple provider storage locations 502.1 and 502.2 maintained by a single provider. For example, storage locations 502.1 and 502.2 may be different data storage facilities with different geographic locations, such as a data center in the U.S. and a data center in Europe… [0045]: Provider API 510.3 and 510.4 may represent other storage locations 502.3 and 502.4 controlled by other providers, but with whom storage locations 502.1 and 502.2 may need to exchange data. For example, storage location 502.1 may be a primary storage location of data objects related to one or more of applications 10.1-10.3 and storage location 502.2 may be a secondary storage location for data replication owned by the same provider. Storage locations 502.3 and 502.4 may be third party storage locations selected by the storage provider of storage locations 502.1 and 502.2 or by one or more users 12.1-12.3 for additional capacity, proximity, features, risk management, or other factors. Thus, the system has the ability to specify the regions for data exchange, for examples the regions owned by a provider, and the regions can be located in different geographic locations).
Drobychev teaches wherein regions are geographical regions where a data exchange is available (Fig. 1 & Col5 line 51-61: There are multiple instances (geographical regions) at various locations on the Earth, connected by network communication links. Note that an “instance” is also referred to as a “storage location” in this specification. Also note that one or more instances (geographical regions) may be located at a particular physical location (e.g., a building, a set of buildings within a predetermined distance of each other, etc.). In some implementations, an instance (such as instance 102-1) corresponds to a data center…Col 6 line 27-37: A respective instance 102-1 includes a replication module 220 that replicates objects 226 between instances. In some implementations, the objects 226 are stored in data stores 224 of the respective instance 102-1. Thus the system contains instances around the Earth where data exchange can be made between the instances or geographic locations that have for example data centers for data exchange) and specifying one or more of the set of regions where a data listing is visible (Fig. 5-6 & Col 7 line 1-27: a respective placement policy 212 may specify the number of replicas of an object to save, in what types of data stores the replicas should be saved, storage locations where the copies should be saved, etc… In some implementations, a respective placement policy 212 for an object includes criteria selected from the group consisting of …locations at which the replicas of the object may be stored, locations at which the replicas of the object may not be stored, and a range of ages for the object during which the placement policy for the object applies), and wherein the set of geographical regions is stored in a database of the data exchange as a string comprising a location identifier for each of the set of regions (Fig. 1-2 & Col 6 line 27-32: The system contains a distributed storage system includes instances 102-1, 102-2, 102-3, 102-4, . . . 102-N. A respective instance 102-1 includes a replication module 220 that replicates objects 226 between instances. Thus, the instances (geographic regions) are the components that are stored within the distributed storage system for further processing and each are identified by either a unique identifier or the location they are located in). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Drobychev teachings in the Roy system. Skilled artisan would have been motivated to incorporate specifying geographical regions to exchange and list data taught by Drobychev in the Roy system To unlock the full potential of distributed storage systems, data is replicated across multiple instances of the distributed storage system at different geographical locations, thereby increasing availability and reducing network distance from clients, as recognized by Drobychev (Col 1 line 20-24). This close relation between both of the references highly suggests an expectation of success.
Ye teaches in response to receiving a request to access the data listing from a remote deployment of the one or more regions, determining whether to reject or fulfill the request; and in response to determining to fulfill the request, replicating, by a processing device, data of the data listing to the remote deployment (Fig. 2B & [0032]: The client generates and send one or more archived record requests (request to access the data listing) directly to the archive. The system responds to the one or more archived record requests by sending one or more archived records (replicating data to the remote deployment) to the requesting client. Thus, the system receives requests from the client for records corresponding to the metadata and the system fulfills with the appropriate requests and send the records to the client).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ye teachings in the Roy and Drobychev system. Skilled artisan would have been motivated to implement a preview of data listing or metadata before accepting request for data from clients or other regions taught by Ye in the Roy and Drobychev system the system does not have to write data onto other regions all the time unless requested. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Roy in view of Drobychev and Ye teaches all of limitations of claim 1. Roy further teaches wherein specifying the plurality of regions comprises: modifying a data processing object of the data exchange with a string comprising a location identifier of each of the set of regions (Fig. 1,5 & [0032], [0044]: Groups of storage nodes are not required to be located at the same location, they are often geographically dispersed across different data centers, such as for example rack 40.1-40.3 can be located at a data center in Europe, 40.4-40.7 at a data center in the USA and 40.8-40.10 at a data center in China. For example, storage locations 502.1 and 502.2 may be different data storage facilities with different geographic locations, such as a data center in the U.S. and a data center in Europe. Thus each region’s location identifier is processed and named so a location is known for that region).  
Regarding claim 3, Roy in view of Drobychev and Ye teaches all of limitations of claim 1. Roy further teaches parsing the string to determine the set of regions wherein the data exchange is available; obtaining each remote deployment from each of the set of regions wherein the data exchange is to be available ([0047]: Modules in storage locations 502.1-502.4 comprise various example configurations of subsystems for managing secure storage object replication among storage locations 502.1-502.4 and their respective storage nodes and system managers 520.1-520.4 include scripts, agents, or other logic that runs on a scheduled or other automated basis for initiating system tasks, including data replication. Thus, the system is configured to determine the related group of nodes that are available for data replications); and replicating the data exchange to each remote deployment from each of the set of regions wherein the data exchange is to be available ([0057]: Object storage agents 526.1-526.4 of each node contains replication engines to receive and perform replication work items. For example, object storage agents 526.1-526.4 include a plurality of replication engines running in parallel to complete data replication with improved efficiency. This includes retrieving data from one location, such as a local data source, and sending it to another location, such as a remote storage node).  
Regarding claim 4, Roy in view of Drobychev and Ye teaches all of limitations of claim 1. Roy further teaches wherein specifying the one or more of the set of regions comprises: modifying a data processing object of the data exchange with a string comprising a location identifier of each of the one or more regions (Fig. 1,5 & [0032], [0044]: Groups of storage nodes are not required to be located at the same location, they are often geographically dispersed across different data centers, such as for example rack 40.1-40.3 can be located at a data center in Europe, 40.4-40.7 at a data center in the USA and 40.8-40.10 at a data center in China. For example, storage locations 502.1 and 502.2 may be different data storage facilities with different geographic locations, such as a data center in the U.S. and a data center in Europe. Thus each region’s location identifier is processed and named so a location is known for that region).
Regarding claim 5, Roy in view of Drobychev and Ye teaches all of limitations of claim 4. Roy does not explicitly teach parsing the string to determine the one or more regions wherein the data listing is to be visible; 53obtaining each remote deployment from each of the one or more regions wherein the data listing is to be visible; and replicating the data listing to each remote deployment from each of the one or more regions wherein the data listing is to be visible.
Ye teaches parsing the string to determine the one or more regions wherein the data listing is to be visible; 53obtaining each remote deployment from each of the one or more regions wherein the data listing is to be visible (Fig. 2A & [0031]: The system permits a client to access the archive directly after an initial interaction between the archiving system and the client. A client sends a metadata request to the system wherein the metadata request indicates the operation records to which the client seeks access, e.g., by including an identifier of the record(s), an identifier of a data object (e.g., table name) and/or key range to which the record(s) belong, a timestamp or time window for the underlying changes, and/or any other suitable information. In response to the metadata request, the system retrieves relevant mapping metadata from the mapping metadata repository and send it to the requesting client. This means the system determines which clients/regions are allowed to see the data listing/metadata and assigns the data listing to the appropriate regions); and replicating the data listing to each remote deployment from each of the one or more regions wherein the data listing is to be visible (Fig. 2B & [0032]: The client generates and send one or more archived record requests (request to access the data listing) directly to the archive. The system responds to the one or more archived record requests by sending one or more archived records (replicating data to the remote deployment) to the requesting client. Thus, the system receives requests from the client for records corresponding to the metadata and the system fulfills with the appropriate requests and send the records to the client). Please refer to claim 1 for the motivational statement.
Regarding claim 7, Roy in view of Drobychev and Ye teaches all of limitations of claim 1. Roy does not explicitly teach wherein the request to access the data listing from the remote deployment comprises a global message for managing requests to data providers for access to data listings, and wherein the global message updates a data processing object of the data exchange with information of the request.
Ye teaches the request to access the data listing from the remote deployment comprises a global message for managing requests to data providers for access to data listings, and wherein the global message updates a data processing object of the data exchange with information of the request ([0044]: Records may be published of client-requested operations (such as several types of modification operations including creates, inserts, updates and deletes) performed at data stores of a provider network. A storage service also keeps track of the requests (e.g., write requests such as create/insert/ update/delete, and/or read requests of various types) submitted by clients including operation records indicating the type of request, the time at which the request was received and the corresponding operation was completed, the identity of the requester, etc., may be stored in the form of operation records (ORs) intended primarily for internal use by the storage service. Thus the system accepts requests from the clients for information but the system also tracks information of the request such as identity of the requestor).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ye teachings in the Roy system. Skilled artisan would have been motivated to exchange information with information of the request taught by Ye in the Roy system so data is replicated to the correct region and protection of data is increased. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 8, Roy in view of Drobychev and Ye teaches all of limitations of claim 1. Roy teaches the method further comprising receiving a request for exchange administrator approval to publish the data listing ([0050]: Write permissions are granted to data object or bucket owners and authenticators compare the received user credentials against a list, table, or other data structure identifying user credentials with read/write access. Thus, each controller node is approved to replicate data only when the user credentials of the receiver matches).  
Regarding claim 9, Roy in view of Drobychev and Ye teaches all of limitations of claim 8. Roy teaches wherein the request for exchange administrator approval to publish the data listing comprises a global message for managing requests by data providers for approval to publish data listings, and wherein the global message updates a data processing object of a remote deployment the exchange admin is hosted on with information of the request ([0050]: Write permissions are granted to data object or bucket owners and authenticators compare the received user credentials against a list, table, or other data structure identifying user credentials with read/write access. Thus, each controller node is approved to replicate data only when the user credentials of the receiver matches. [0051]: Authenticators of the nodes further include an indicator of user type, such as a flag or similar variable or field, that may identify owner or replication users. In this context, owner type users may refer to users who are authorized by the data owners to have access to particular data objects or buckets for application purposes and replication type users may refer to users who have only custodial duties related to maintaining the data objects and the systems that host them. Thus, the data provider requests that only the users that matches the credentials it is expected and then replicate the data to the appropriate users).  
Regarding claim 10, Roy in view of Drobychev and Ye teaches all of limitations of claim 4. Roy further teaches further comprising: modifying the one or more of the set of regions where the data listing is visible by adding one or more new location identifiers to the string or removing one or more of the location identifiers from the string ([0039]: The storage elements  with differing storage capacity, storage elements  of differing manufacturers, using different hardware technology such as for example conventional hard disks and solid state storage elements, using different storage interfaces such as for example different revisions of SATA, parallel advanced technology attachment (PATA), and so on. This may result in advantages relating to scalability and flexibility of the distributed storage system 1 as it allows for adding or removing storage elements. Thus, removing or adding storage elements will also have the same impact on the location identifiers of the particular storage elements).  
Regarding claims 11 and 21, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 12 and 22, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 13 and 23, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 14 and 24, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 15 and 25, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 17 and 27, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 18 and 28, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 19 and 29, note the rejections of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 20 and 30, note the rejections of claim 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Claims 6, 16, and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Roy  (US PGPUB 20190377886) "Roy" in view of Drobychev (US Patent 9659080) "Drobychev", Ye (US PGPUB 20190391957) "Ye" and Schreter (US PGPUB 20190012105) "Schreter".
Regarding claim 6, Roy in view of Drobychev and Ye teaches all of limitations of claim 3. Roy does not explicitly teach generating a global representation of the data exchange; replicating metadata of the data exchange to the remote deployment; and creating a local replica of the data exchange on the remote deployment based on the global representation.
Ye teaches replicating metadata of the data exchange to the remote deployment ([0031]: In response to the metadata request, the archiving system retrieves relevant mapping metadata and send it to the requesting client). Please refer to claim 1 for the motivational statement.
Schreter teaches generating a global representation of the data exchange and creating a local replica of the data exchange on the remote deployment based on the global representation ([0054]: The home object (data) 195C can be replicated and cached across the data centers and/or availability zones spanning the corresponding home. For example, where the home object 195C corresponds to a global (global representation of the data)home that spans across multiple data centers and/or availability zones, a replica (replica of the data) of the home object 195C may be placed in each data center and/or availability zone).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schreter teachings in the Roy, Drobychev and Ye system. Skilled artisan would have been motivated to incorporate the global/replica versions of data taught by Schreter in the Roy, Drobychev and Ye system so the system can prevent data loss and improves efficiency in the data centers that data is sent to. This close relation between both of the references highly suggests an expectation of success.
Regarding claims 16 and 26, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.









Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153